2004 WY 55
JAMES MARTIN HARLOW, Appellant (Defendant),
v.
THE STATE OF WYOMING, Appellee (Plaintiff).
Nos. 99-58, 59, 60.
Supreme Court of Wyoming. April Term, A.D. 2004.
May 14, 2004

ORDER CONTINUING STAY OF EXECUTION OF SENTENCE PENDING DISPOSITION OF APPELLANT'S PETITION FOR WRIT OF CERTIORARI/REVIEW.
Pursuant to the terms of this Court's ORDER ISSUING MANDATE, SETTING NEW DATE FOR EXECUTION OF SENTENCE, AND STAYING EXECUTION OF SENTENCE PENDING FURTHER PROCEEDINGS entered May 29, 2003, counsel for James Martin Harlow filed her CASE STATUS REPORT in this Court on April 28, 2004, informing this Court that, among other things, the District Court of the Second Judicial District denied Mr. Harlow's petition for post-conviction relief by order entered on April 26, 2004.
In her CASE STATUS REPORT, Mr. Harlow's counsel further informs this Court that Mr. Harlow, through counsel, intends to, and in fact did on May 11, 2004, timely file a Petition for Writ of Certiorari/Review pursuant to Wyo. Stat. Ann. §§ 7-14-107 (LexisNexis 2003) and W.R.A.P. 13, and, therefore, Mr. Harlow, through counsel, requests that the current stay of execution of sentence under this Court's order of May 29, 2003, be continued pending the review by this Court of his Petition for Writ of Certiorari/Review.
Having carefully considered Mr. Harlow's requests to continue the current stay of execution of sentence,
It is ORDERED that the stay of execution of sentence under this Court's order of May 29, 2003, be, and it is hereby continued pending the review of Mr. Harlow's Petition for Writ of Certiorari/Review;
It is further ORDERED that this order be published in Pacific Reporter Third.
DATED this 14th day of May, 2004.
FOR THE COURT:[*]
___________________
MICHAEL GOLDEN
Justice
NOTES
[*]   Justices Golden, Lehman, and Voigt; and Judges Sullins and Burke sitting by appointment.